

Exhibit 10.5
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made as of
February 27, 2008, by and between DOLLAR TREE STORES, INC., a Virginia
corporation (“Assignor”) and DOLLAR TREE, INC., a Virginia corporation
(“Assignee”).
 
RECITALS
 
Pursuant to the Agreement of Merger and Plan of Reorganization dated February
27, 2008, among Assignor, Assignee, and Dollar Tree Merger Sub, Inc. (the
“Merger Agreement”), Assignor will create a new holding company structure by
merging Assignor with and into Dollar Tree Merger Sub, Inc. with Assignor being
the surviving corporation and converting the capital stock of Assignor into the
capital stock of Assignee (the “Merger”).  In connection with the Merger,
Assignor has agreed to assign to Assignee, and Assignee has agreed to assume
from Assignor, certain of Assignor’s stock and incentive plans and other
arrangements (collectively, the “Assumed Agreements”) as further specified
herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein, the receipt and sufficiency of which is acknowledged by the parties
hereto, the parties intending to be legally bound, agree as follows:
 
1.           Defined Terms.  Capitalized terms used in this Agreement and not
otherwise defined shall have the respective meanings assigned to them in the
Merger Agreement.
 
2.           Assignment.  Effective at the Effective Time, Assignor hereby
assigns to Assignee all of its rights and obligations under the Assumed
Agreements listed on Exhibit A hereto.
 
3.           Assumption.  Effective at the Effective Time, Assignee hereby
assumes all of the rights and obligations of Assignor under the Assumed
Agreements, and agrees to abide by and perform all terms, covenants and
conditions of Assignor under such Assumed Agreements.  In consideration of the
assumption by Assignee of all of the rights and obligations of Assignor under
the Assumed Agreements, Assignor agrees to pay (i) all expenses incurred by
Assignee in connection with the assumption of the Assumed Agreements pursuant to
this Agreement and (ii) all expenses incurred by Assignee in connection with the
registration on Form S-8 of shares of common stock of Assignee to the extent
required in connection with the Assumed Agreements, including, without
limitation, registration fees imposed by the Securities and Exchange Commission.
 
4.           Further Assurances.  Subject to the terms of this Agreement, the
parties hereto shall take all reasonable and lawful action as may be necessary
or appropriate to cause the intent of this Agreement to be carried out,
including, without limitation, entering into amendments to the Assumed
Agreements and notifying other parties thereto of such assignment and
assumption.


5.           Successors and Assigns.  This Agreement shall be binding upon
Assignor and Assignee, and their respective successors and assigns. The terms
and conditions of this Agreement shall survive the consummation of the transfers
provided for herein.
 
6.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia, without giving
effect to conflicts of law principles.
 
7.           Entire Agreement.  This Agreement, including Exhibit A attached
hereto, together with the Merger Agreement, constitute the entire agreement and
supersede all other agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.  This
Agreement may not be modified or amended except by a writing executed by the
parties hereto.
 
8.           Severability.  The provisions of this Agreement are severable, and
in the event any provision hereof is determined to be invalid or unenforceable,
such invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof.
 
9.           Third Party Beneficiaries.  The parties to the Assumed Agreements,
including, without limitation, the parties to the various stock option or
similar agreements entered into pursuant to the Assumed Agreements who are
granted options or other rights to receive securities thereunder, are intended
to be third party beneficiaries to this Agreement.
 
10.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original.
 






[Signature Page Follows]



--------------------------------------------------------------------------------


This Assignment and Assumption Agreement is signed as of the date first written
above.
 
 

   
Assignor
 
DOLLAR TREE STORES, INC.
           
By: 
/s/ Bob Sasser
     
Bob Sasser
President and CEO

 



   
Assignee
 
DOLLAR TREE, INC.
           
By: 
/s/ Bob Sasser
     
Bob Sasser
President and CEO



















 

 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


ASSUMED AGREEMENTS
 






Option Plans and Stock Incentive Plans


Dollar Tree Stores, Inc. 2005 Employee Stock Purchase Plan (Reg. No. 333-126286)


Dollar Tree Stores, Inc. 2004 Executive Officer Equity Plan (Reg. No.
333-117337)


Dollar Tree Stores, Inc. 2003 Director Deferred Compensation Plan (Reg. No.
333-106886)


Dollar Tree Stores, Inc. 2003 Non-Employee Director Stock Option Plan (Reg. No.
333-106884)


Dollar Tree Stores, Inc. 2003 Equity Incentive Plan (Reg. No. 333-106883)


Dollar Tree Stores, Inc. 1998 Special Stock Option Plan (Reg. No. 333-61139)


Dollar Tree Stores, Inc. Employee Stock Purchase Plan (Reg. No. 033-92814)


Dollar Tree Stores, Inc. Stock Incentive Plan (Reg. Nos. 333-41248, 033-92812
and 333-38735)


Dollar Tree Stores, Inc. Amended and Restated Stock Option Plan (Reg. No.
033-92816)






Other Plans and Arrangements


[Those certain Change in Control Retention Agreements between the Assignor and
its Named Executive Officers (other than the Chairman).]





